GROSS, J,
dissenting in part, concurring in part.
Appellant was convicted of possession of cocaine and possession of drug paraphernalia. Appellant did not open the door to cross-examination about the potentially illicit use of the wax found in his pocket at the time of his arrest. See Bozeman v. State, 698 So.2d 629, 630-31 (Fla. 4th DCA 1997). As it applies to the possession of cocaine count, I do not believe that the error is harmless. See Goodwin v. State, *217751 So.2d 587 (Fla.1999). Even if that conviction were based not on the “dropsy” cocaine, but on the residue found on the pipe in appellant’s pocket, the requirement that the defendant have knowledge of .the presence of the cocaine precludes a finding of harmless error. I agree that any error was harmless as to the paraphernalia count.